                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,           )
                               )
                 Plaintiff,    )
                               )
 vs.                           )                 Case No. 3:18-CV-1064-NJR-RJD
                               )
 WILLIAM QUALLS, JASON FURLOW, )
 YANKEY, DEAN GROSS, KRISTA    )
 ALLSUP, JACQUELINE LASHBROOK, )
 THREAD GILL, FRITSCHE, MISS   )
 MEARS, and MR. JAMES,         )
                               )
                 Defendants.   )

                        MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

      This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Reona J. Daly (Doc. 31), which recommends denying the motions

for preliminary injunction and temporary restraining order filed by Plaintiff David

Robert Bentz (Docs. 8, 13, & 15). For the reasons set forth below, the Court adopts the

Report and Recommendation in its entirety.

      Bentz, an inmate of the Illinois Department of Corrections (“IDOC”) currently

incarcerated at Menard Correctional Center, alleges his constitutional rights were

violated when Defendants were deliberately indifferent to his medical needs after he

injured his finger, and retaliated against him for exercising his First Amendment rights

by harassing him, using excessive force against him, and/or failing to intervene to stop



                                       Page 1 of 4
the force (Doc. 1). Bentz’s deliberate indifference claims have been severed into a separate

action (Doc. 7.).

       In his complaint, Bentz requested the Court to “immediately arrange for

Defendant’s Jason Furlow, Mason Yankey, Dean Gross, Sgt. Mr. James, to be T.R.O. from

this Plaintiff” and to arrange for Bentz to receive pain medication, muscle relaxers, and

medical attention for his finger (Id.). On May 7, 2018, District Judge David Herndon

denied the request (Doc. 4), but added a motion for preliminary injunction to the docket

for further consideration (Doc. 8). 1 Bentz sought reconsideration of Judge Herndon’s

Order, which was denied on June 7, 2018 (Doc. 7).

       On June 29, 2018, Bentz filed a motion for preliminary injunction, temporary

restraining order, and sanctions against Defendant Allsup (Doc. 13). He alleges Allsup

retaliated against him for filing this action by issuing him a false disciplinary ticket, which

resulted in denial of his access to the law library, commissary, legal storage, exercise time,

and showers (Doc. 13). On July 26, 2018, Bentz filed a motion for preliminary injunction

in all 15 cases he has pending in this Court, alleging he is indigent and being denied

writing supplies necessary to the pursuit of his lawsuits (Doc. 15).

       Defendants responded to the July 2018 motion arguing, in part, that Bentz is no

longer indigent, based on the balance of his Inmate Trust Fund account; his motion is

unrelated to any of the issues in this case; Bentz filed a myriad of documents across

multiple cases, including a 159-page complaint, during the time he was allegedly denied



1
 On December 19, 2018, the case was transferred to the undersigned District Judge because of
Judge Herndon’s upcoming retirement (Doc. 33).

                                          Page 2 of 4
access to writing supplies; and the potential harm to the IDOC that would result from

granting the injunction outweighs the harm to plaintiff that would occur if the injunction

was denied (Doc. 16).

       On December 5, 2018, Judge Daly recommended that Bentz’s motions be denied

(Doc. 31). She found Bentz’s request for preliminary injunction in his complaint fails to

demonstrate a likelihood of imminent, irreparable harm. Judge Daly noted that the last

alleged incident of harassment occurred in December 2017, and Bentz has not alleged any

more recent incidents since. Judge Daly denied Bentz’s request for medical attention

because the deliberate indifference claims were severed into another suit. Judge Daly

rejected Bentz’s subsequent requests for preliminary injunctions against Defendant

Allsup and for writing supplies, because the motions improperly assert additional claims

and/or name additional defendants. Judge Daly also reasoned that granting Bentz’s

motions would require the Court to interfere with the day-to-day administration of an

IDOC facility. Finally, she pointed out that Bentz has made numerous filings in this case,

so there seems to be no interference with his ability to litigate. Objections to the Report

and Recommendation were due December 19, 2019, but none were filed.

       Where timely objections are filed, this Court must undertake a de novo review of

the Report and Recommendation. 28 U.S.C. 636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-

LR 73.1(b); Harper v. City of Chicago Heights, 824 F. Supp. 786, 788 (N.D. Ill. 1993); see also

Govas v. Chalmers, 965 F.2d 298, 301 (7th Cir. 1992). Where neither timely nor specific

objections to the Report and Recommendation are made, however, this Court need not

conduct a de novo review of the Report and Recommendation. See Thomas v. Arn, 474 U.S.

                                          Page 3 of 4
140 (1985). Instead, the Court should review the Report and Recommendation for clear

error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The Court has carefully reviewed Bentz’s complaint, the record, and Magistrate

Judge Daly’s Report and Recommendation. Following this review, the Court fully agrees

with the findings, analysis, and conclusions of Judge Daly and finds no clear error. All of

Bentz’s motions fail to demonstrate he will suffer imminent, irreparable harm absent

preliminary injunctive relief. He has not alleged any harassing incidents involving the

officials named in his initial request since December 2017, his request for medical

attention is unrelated to this case, and his other requests improperly add new claims

and/or defendants. Additionally, granting the preliminary injunctions would result in

improper interference with IDOC’s administration of its facility.

       Accordingly, the Court ADOPTS Magistrate Judge Daly’s Report and

Recommendation (Doc. 31) in its entirety and DENIES the motions for preliminary

injunction (Docs. 8, 13, & 15) filed by Plaintiff David Bentz.

       IT IS SO ORDERED.

       DATED: March 11, 2019


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  United States District Judge




                                         Page 4 of 4
